o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc ita b04 conex-112566-14 number release date uil the honorable mark r warner united_states senate washington dc dear senator warner ---------------- i am responding to your letter dated date on behalf of your constituent ------------------ employment discrimination must treat the settlement proceeds as an accession to wealth that is included in gross_income she believes that losses suffered by the victim such as additional finance_charges late payment fees loss of a car or home and emotional distress due to financial losses should be deductible from any recovery asked why a taxpayer who recovers a settlement for ------ gross_income includes all income from whatever source derived unless excluded by law sec_61 of the internal_revenue_code the supreme court of the united_states has stated that congress intended to exercise the full measure of its taxing power in enacting sec_61 and that the definition of gross_income sweeps broadly to all accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 the supreme court has also ruled that economic damages recovered for employment discrimination are accessions to wealth included in gross_income 504_us_229 title vii of the civil rights act and 515_us_323 age discrimination gross_income also includes back pay front pay and emotional distress damages recovered in an action for disability discrimination 228_fsupp2d_1218 d colo a taxpayer can exclude from gross_income damages received on account of personal physical injuries or physical sickness sec_104 of the code however damages received for emotional distress do not qualify for this exclusion unless they are recovered because of a personal physical injury or physical sickness or are not in excess of the amount_paid for medical_care due to the emotional distress sec_104 of the code conex-112566-14 deductions from gross_income are allowable only as specifically provided by statute 503_us_79 nothing in the law allows deductions for the types of losses mentions in her letter ---------------- also the law does not permit taxpayers to limit the additional marginal tax_liability that results from including in income a lump sum settlement award resulting from an employer’s discrimination over a period of years thus statutory changes to the internal_revenue_code would be necessary to allow taxpayers to exclude employment discrimination awards from gross_income to deduct the types of losses lump-sum awards that represent several years of compensation describes in her letter or to limit their tax_liability on ---------------- i am sorry that my response is not more favorable but i hope this information is helpful if you have any questions please contact me at ------------------ ------- ------------------------------------------ ---------------------- --------------------- at or sincerely andrew j keyso associate chief_counsel income_tax and accounting
